post-conviction counsel is discretionary in Nevada, and a prerequisite to
                the appointment of counsel is the filing of a petition, and appellant did not
                file his petition until after the one-year period had passed.   See NRS
                34.750(1). Third, appellant's ignorance of procedural rules would not
                provide good cause for the delay. 2 See Phelps v. Director, Prisons, 104
                Nev. 656, 764 P.2d 1303 (1988). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.


                                                                        J.
                                         Hardesty


                p
                Parraguirre
                                                J.
                                                     Con.52.4treile
                                                           Cherry
                                                                  ,
                                                                    1

                                                                             a
                                                                                           J.



                      2We note that appellant's assertion that he was unaware of or
                unable to comply with procedural rules defies belief given appellant's
                lengthy history of litigation in this court, of which we take judicial notice.
                See e.g., Rowell v. State, Docket Nos. 36601, 36658, 37023 (Order of
                Affirmance and Dismissing Appeal, April 10, 2001); Rowell v. State,
                Docket Nos. 36693, 37210, 37242 (Order of Affirmance and Dismissing
                Appeal and Limited Remand for Correction of Judgment of Conviction,
                April 10, 2001); Rowell v. State, Docket No. 37283 (Order of Affirmance,
                July 9, 2001); Rowell v. State, Docket No. 37749 (Order of Affirmance,
                December 12, 2001); Rowell v. State, Docket Nos. 37836, 37838, 37839
                (Order of Affirmance, December 14, 2001); Rowell v. State, Docket No.
                42770 (Order of Affirmance, August 30, 2004); Rowell v. State, Docket No.
                42909 (Order of Affirmance, September 1, 2004); Rowell v. Warden,
                Docket No. 43019 (Order of Affirmance, September 22, 2004); Rowell v.
                State, Docket No. 43059 (Order of Affirmance, August 27, 2004); Rowell v.
                State, Docket No. 43218 (Order of Affirmance, November 15, 2004); Rowell
                v. State, Docket No. 43728 (Order of Affirmance, December 13, 2004);
                Rowell v. State, Docket No. 44595 (Order of Affirmance, April 22, 2005);
                Rowell v. State, Docket No. 44665 (Order of Affirmance, April 19, 2005);
                Rowell v. State, Docket No. 44686 (Order of Affirmance, May 3, 2005);
                Rowell v. State, Docket No. 54708 (Order Affirming in Part, Reversing in
                Part and Remanding, April 8, 2010); Rowell v. State, Docket No. 59852
                (Order of Affirmance, May 9, 2012).
SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                cc: Hon. James M. Bixler, District Judge
                     Lamarr Rowell
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A